Cooley, Ch. J:
The writ of error in this case must be dismissed. The proceedings had in the court below were on appeal from an assessment of taxes made by the auditor general. The appeal to that court was taken under act No. 57 of 1872 (S. L. Vol. I, p. 89), and the proceedings under that act were evidently not intended to be judicial in the proper sense of that term. The statute was evidently designed to make.the circuit court an appellate tax tribunal, and nothing more. Its conclusion would not be a judgment, but only an assessment.
There are difficulties in giving effect to such a statute, but we do not think it expedient to consider them in this proceeding, of which we clearly have no jurisdiction.
The other Justices concurred.